DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 9, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2020/0135453 to Liu et al.
Regarding claim 1, Liu et al. teach A semiconductor package (Fig. 5D) comprising: 
a redistribution structure (RS) comprising an insulating layer (DL,TPL), and a redistribution layer (RDL1, RDK2) disposed on the insulating layer, the redistribution structure having a first surface, and a second surface opposing the first surface; 

a semiconductor chip (208A, 208B) disposed on the second surface of the redistribution structure and electrically connected to the redistribution layer; 

    PNG
    media_image1.png
    443
    493
    media_image1.png
    Greyscale
an encapsulant (212’) disposed on the second surface of the redistribution structure and encapsulating at least portions of the redistribution structure and the semiconductor chip; and 
a connection bump (216) on the UBM structure, 
wherein a lower surface of the UBM via has a first area in contact with the UBM pad, and a second area having a step configuration relative to the first area and that extends outwardly from the first area. See Enlarged area of annotated Fig. 5D at right.
Regarding claim 3, Liu et al. teach a semiconductor package, wherein the first area of the UBM via is located on a level that is substantially the same as a level of the second surface of the redistribution structure. Liu et al., Fig. 5D.
Regarding claim 4, Liu et al. teach a semiconductor package, wherein the second area of the UBM via is located on a level higher than a level of the first area.   Liu et al., Fig. 5D.
Regarding claim 6, Liu et al. teach a semiconductor package, wherein the UBM via, the UBM pad, and the redistribution layer are an integral structure. Liu et al., Fig. 5D.
Regarding claim 8, Liu et al. teach a semiconductor package, wherein the UBM pad has a tapered side surface. Liu et al., Fig. 5D.
Regarding claim 9, Liu et al. teach a semiconductor package, wherein a lower surface of the semiconductor chip is spaced apart from the second surface of the redistribution structure. Liu et al., Fig. 5D.
	Regarding claim 11, Liu et al. teach a semiconductor package, wherein the connection bump covers at least a portion of each of a lower surface and a side surface of the UBM pad and at least a portion of the lower surface of the UBM via.
	Regarding claim 19, Liu et al. teach a semiconductor package (Fig. 5D) comprising: 
a redistribution structure (RDL2) comprising an insulating layer (DL, TPL), and a redistribution layer on the insulating layer, wherein the redistribution structure comprises a first surface and a second surface opposing the first surface; 
an UBM structure (214) disposed on the first surface of the redistribution structure, the UBM structure comprising a UBM pad protruding from the first surface of the redistribution structure and an UBM via penetrating through the insulating layer to connect the redistribution layer and the UBM pad; and 
a semiconductor chip (208A, 208B) disposed on the second surface of the redistribution structure and electrically connected to the redistribution layer, wherein the UBM pad overlaps the UBM via in a direction perpendicular to the first surface of the redistribution structure.
Regarding claim 20, Liu et al. teach a semiconductor package, wherein at least a portion of the UBM via does not overlap the UBM pad in a direction perpendicular to the first surface. Liu et al., Fig. 5D
Allowable Subject Matter
Claims 12 – 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 2, 5, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/               Primary Patent Examiner, Art Unit 2814